Citation Nr: 1500502	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability (claimed as a back condition), and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, dysthymia, and depressive disorder, to include as secondary to a service-connected disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, dysthymia, and depressive disorder, to include as secondary to a service-connected disability. 

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

4.  Entitlement to basic eligibility for non-service-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Micheal J. Woods, Esq.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for a back condition and a mental condition, and a December 2011 rating decision of the RO in Louisville, Kentucky, that granted service connection for a left knee disability (previously claimed as synovitis, bilateral knees).  The Veteran disagreed with the initial rating assigned.

In April 2009, the Veteran cancelled his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for a mental condition, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, dysthymia, and depressive disorder.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a low back disability and an acquired psychiatric disability has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The reopened claims of entitlement to service connection for an acquired psychiatric disability and a low back disability, as well as the claim for entitlement to an initial increased rating for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 1980, and a Board decision issued in March 1982, the RO denied the Veteran's claims for service connection for a back condition and a mental condition.

2.  The evidence associated with the claims file subsequent to the September 1980 and March 1982 denials relates to an unestablished fact necessary to substantiate the clams for service connection for a low back disability and an acquired psychiatric disability, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claims for service connection for a low back disability and an acquired psychiatric disability.

3.  The Veteran's only period of active duty was March 1977 to September 1979.

	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Veteran does not have the requisite wartime service to establish basic eligibility for VA pension benefits.  38 U.S.C.A. §§1501, 1521 (West 2014); 
38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the claims for service connection for a low back disability and an acquired psychiatric disability.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of those claims.  

Regarding the claim for non-service-connected pension benefits, the facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

In a September 2010 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the September 2010 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, a VA opinion was submitted in March 2011 for the Veteran's claimed low back disability. 
When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for a low back disability. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Low Back Disability

In a September 1980 rating decision, the RO denied service connection for a back condition, noting that although the Veteran reported numerous problems on his Report of Medical History in March 1979, there was no evidence on his first post-service examination of any residuals of any of his reported in-service conditions.  The denial of service connection for a back condition was confirmed in a March 1982 Board decision, based on a finding that a back condition was not shown in service and that there was no evidence of a current back condition.  The Veteran's current claim to reopen was received in August 2010.

Evidence of record at the time of the September 1980 rating decision and the March 1982 Board decision included the Veteran's service treatment records that showed on a Report of Medical History form dated in March 1979, the Veteran reported recurrent back pain, however, his spine was evaluated normal during his separation physical.  The evidence also included VA outpatient treatment records dated in March 1980, showing that the Veteran was requesting service connection for back problems, in addition to other issues.  There were no pathological findings at that time.  During a July 1980 VA examination for other conditions, examination of the spine, including range of motion, was essentially normal, and no back disability was diagnosed.

Evidence received subsequent to the September 1980 rating decision and March 1982 Board decision, includes VA and private treatment records showing that the Veteran has been diagnosed with a low back disability, including lumbar radiculopathy and degenerative disc disease of the lumbar spine.  The evidence also includes the Veteran's statements that his currently diagnosed low back disability is related to his infantryman duties during active military service.  In addition, the evidence includes the report of a March 2011 VA examination, during which the Veteran was diagnosed with lumbar degenerative disc disease/degenerative joint disease.

As the prior denial was premised, in part, on the absence of evidence of a chronic low back disability, the subsequently received evidence showing current diagnoses of a chronic low back disability, including degenerative disc disease of the lumbar spine, and lumbar radiculopathy, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current low back disability. Moreover, the new evidence of a diagnosed low back disability, in conjunction with the evidence of complaints of recurrent back pain in the service treatment records, and the Veteran's reports that he has had continuous low back pain since service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened. However, additional development is needed before the claim can be decided.
	
Acquired Psychiatric Disability

In the aforementioned September 1980 rating decision, the RO denied service connection for nervous condition, noting that although the Veteran reported numerous problems on his Report of Medical History in March 1979, including headaches related to being drunk every night, and there were records that referred to an unsuccessful drug rehabilitation program; and although he complained of being nervous on his first post-service examination in March 1980; there was no evidence on that examination of any residuals of any of his reported in-service conditions.  Service connection for a psychiatric disability was also denied in a subsequently issued March 1982 Board decision, based on a finding that a psychiatric disability was not shown in service and that there was no evidence of a current psychiatric disability.  The Veteran's current claim to reopen was received in August 2010.

Pertinent evidence received subsequent to the September 1980 rating decision and March 1982 Board decision, includes VA and private treatment records showing that the Veteran has been diagnosed with several psychiatric disabilities, including depression, dysthymia, an anxiety disorder, and a personality disorder.  The evidence also includes the Veteran's statements that he has a currently diagnosed psychiatric disorder related to his active military service.  In addition, the evidence includes the report of a March 2011 VA examination, during which the Veteran was diagnosed with an anxiety disorder, depressive disorder, and alcohol dependence in full remission (per the Veteran's report).

As the prior denial was premised, in part, on the absence of evidence of a chronic psychiatric disability, the subsequently received evidence showing current diagnoses of a psychiatric disability, including depression, dysthymia, an anxiety disorder, and a personality disorder, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current psychiatric disability. Moreover, the new evidence of a diagnosed psychiatric disability, in conjunction with the Veteran's reports that he has had continuous psychiatric problems since service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  

Accordingly, the Board finds that new and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, is reopened; the appeal is granted to this extent only. The additional evidence demonstrates that further development is required before the claim may be considered on the merits.

Entitlement to Non-Service-Connected Pension

The Veteran contends that he is entitled to VA non-service-connected pension benefits based upon his current disabilities. 

As a threshold requirement for non-service-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  The "Vietnam era" ended May 7, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(f), (i).  

The Veteran served on active duty from March 1977 to September 1979, and, thus, outside a "period of war," as defined by statute.  Therefore, he is not eligible for VA non-service-connected pension benefits, notwithstanding any current disability status he may have. 

VA is bound by information that the service documents contain.  Venturella v. Gober, 10 Vet. App. 340, 341-342 (1977); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As the Veteran did not have any wartime service, basic eligibility for non-service-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been presented, and the claim for service connection for a low back disability, is reopened; the appeal is granted to this extent only.

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, is reopened; the appeal is granted to this extent only.

Basic eligibility for non-service-connected pension benefits is denied. 


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Back Disability

The Veteran has reported continuity of back pain since military service, and he is competent to report such continuous symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current back disability, as it would require medical expertise to say that the current low back disability identified after service, is the result of an in-service back injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability.  38 C.F.R. § 3.159(a)(1),(2) (2014). 

The RO obtained an opinion as to the etiology of the Veteran's low back disability in March 2011. The examiner opined that although the report of medical history dated in March 1979 references complaints of recurrent back pain, there is no record of presentation of care for back pain, even though there was treatment for other complaints, supporting the availability of medical care for the Veteran.  The examiner also noted that there is no record of continuity of care for a back condition within the year following military service.  However, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Therefore, the examiners dismissal of the Veteran's reports of back pain in service and since service because of a lack of treatment, renders the opinion inadequate.

Additionally, the examiner asserts that because the Veteran had more disc disease in his cervical spine than his lumbar spine, and there was no complaint of neck pain during military service, this would support a genetic contribution to disc deterioration in the Veteran, rather than any complication of military service.  However, the examiner does not explain this conclusion, and it is not clear from this statement how this conclusion relates to the Veteran's back problems in service. Finally, the examiner makes a general statement regarding the percentage of disc disease that occurs in the general population, and notes that some level of disc disease is deemed to be a normal finding and not the exception. Again, however, the examiner fails to explain how this related to the Veteran's continuity of symptoms during service or his specific diagnosis of disc disease in the lumbar spine. 
Accordingly, the Board finds the opinion to be inadequate, and remand is required.

Acquired Psychiatric Disability

As noted above, the Veteran was afforded a VA examination in March 2011 in response to his reopened claim for service connection.  The examiner noted the Veteran's reports that he experimented with alcohol and marijuana prior to entering the military, but that he began to abuse the substances while in the military as a result of feeling inferior to others due to his learning disorder.  The Veteran also reported that he had learning problems and problems with nervousness prior to entering the military, and that he was also "nervous all the time" while in the military, because he did not know how to keep up with everything and he could not understand or learn as easily as others and was too intimidated to ask for help, and further, that he was punished for not being able to keep up with his duties.  The Veteran also reported psychiatric stress (being "freaked out") related to having to repeat Basic Academy and being constantly picked on because he could not read.  In addition, the Veteran reported that after his discharge from the military, he did not know what to do, and continued to drink excessively until he had stomach/gastrointestinal problems, which included vomiting blood.  He complained at that time of symptoms of anxiety and depression due to a combination of factors, including his experiences during military service, his current medical problems, and current life stressors.  He also reported maintaining his sobriety for the previous 4-5 years.  

Based on the above-noted interview, and evaluation of the Veteran, the examiner diagnosed an anxiety disorder, depressive disorder, and alcohol dependence in full remission (per the Veteran's report), and opined that the current mental condition was at least as likely as not caused by the Veteran's substance and alcohol dependency during service.  

The Board finds the March 2011 examiner's opinion inadequate for a few reasons.  Initially, the Board notes that the examiner did not provide a rationale for his opinion.  Furthermore, although the Veteran reported having problems with nervousness prior to entering the military, the examiner did not discuss whether the Veteran had a psychiatric disorder prior to service, and if so, whether or not the pre-existing condition underwent a permanent increase in severity during his active military service.  

In addition, although the Veteran reported that his psychiatric symptoms (anxiety and depression) were also related his current medical problems, the examiner did not discuss whether the Veteran's diagnosed psychiatric disabilities are possibly secondary to any service-connected disabilities, including his service-connected left knee disability.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

Finally, the Board finds that the examiner's conclusion that the Veteran's current mental condition was caused by substance and alcohol abuse during service is contradictory to the Veteran's report that he started abusing drugs and alcohol in service due to his feelings of inferiority and nervousness, as opposed to the other way around.  The Veteran's statements suggest that he used drugs and alcohol as a form of self-medicating for psychiatric symptoms that were already present prior to the substance abuse.  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).  See also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m).  
VA's General Counsel  has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

Again, the examiner did not explain why she formed the conclusion noted above, that the Veteran's current psychiatric disabilities were caused by his substance abuse, and therefore, her opinion is incomplete, and inadequate for evaluation purposes. As such, the Board finds that another VA examination and medical opinion is needed to determine the etiology of any current psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate). See also 38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2014).

Left Knee Disability

The Board also finds that additional development is warranted with respect to the claim for an increased rating for a left knee disability.  In this regard, the last VA examination in connection with the Veteran's service-connected left knee disability was conducted more than three and a half years ago, in March 2011  furthermore, in his March 2012 notice of disagreement, the Veteran's representative argued that the Veteran's rating did not include consideration of functional impairment, as directed in 38 C.F.R. § 4.40.  A remand is warranted to obtain a contemporaneous orthopedic examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

The Board also notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after July 2013.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disabilities and left knee disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.  See 38 U.S.C.A. § 5103A(b).  

The RO should also obtain any outstanding VA medical records dated from July 2013.

2.  After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA examination with a VA psychiatrist or psychologist. The examiner should identify any, and all current psychiatric diagnoses.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed.  

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis. 

With respect to any other diagnosed psychiatric disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that each of the diagnosed psychiatric disorders originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

The examiner should also provide an opinion as to whether any diagnosed psychiatric disorder clearly and unmistakably existed prior to the Veteran's active military service, and if so, whether there is clear and unmistakable evidence that it was not aggravated during service beyond the natural progression (i.e. there was no increase in underlying disability).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed psychiatric disorder was caused or aggravated by a service-connected disability, including the Veteran's service-connected left knee disability.

The examiner should also discuss whether the Veteran's alcohol and substance abuse during military service was a form of self-medicating for his psychiatric symptoms or, in the alternative, whether the Veteran's alcohol and substance abuse in service caused him to develop any currently diagnosed psychiatric disorder.

The examiner should also discuss the findings from the Veteran's prior VA examination in March 2011, and indicate how it relates to any current findings.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner is advised that the lack of documentation of mental health treatment in service is not a sufficient basis, alone, to make a determination that the Veteran did not have an onset of psychiatric symptoms in service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed.  

The examiner should report the range of left knee flexion and extension in degrees.  The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. 

The examiner should also report whether there is any recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

 A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of the Veteran's lumbar disc disease.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the Veteran's lumbar spine disability originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

If the examiner finds that the Veteran's lumbar spine disability is developmental or congenital, the examiner should also provide an opinion as to whether this condition clearly and unmistakably existed prior to the Veteran's active military service, and if so, whether there is clear and unmistakable evidence that it was not aggravated during service beyond the natural progression (i.e. there was no increase in underlying disability).

The examiner should also discuss the findings from the Veteran's prior VA examination in March 2011, and indicate how it relates to any current findings.

A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner is advised that the lack of documentation of treatment in service or post service is not a sufficient basis, alone, to make a determination that the Veteran did not have an onset of lumbar pain in service and continuing since service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


